 In the Matter of THE OHIO RUBBER COMPANYandLOCAL#3 OF THEUNITED RUBBER WORKERS OF AMERICACase No. C-1391.-Decided November 13, 1939Rubber Products Industry-Settlement:stipulation providing for compliancewithAct-Stipulation:exceptionstaken to, by discharged employees,found tobe without merit-Order:entered on stipulation.Mr. Bernard R. Bralove,for the Board.Mr. Charles If. Arter,of Cleveland, Ohio, for the respondent.Mr. Charles T. Jones,ofWilloughby, Ohio, for the Union.Land d Land,of Cleveland, Ohio, for WilsonBrunsonand WallaceHarandeen.1Mr. Bernard W. Freund,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn August 10, 1937, Local #3 of the United Rubber Workers ofAmerica, herein called the Union, filed with the Regional Directorfor the Eighth Region (Cleveland, Ohio) a charge alleging thatThe Ohio Rubber Company, Willoughby, Ohio, herein called therespondent, had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2),(3), and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On October 28, 1938,May 11, 1939, and August 8, 1939, the Union filed with the RegionalDirector an amended charge, a second amended charge, and a thirdamended charge, respectively, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), and (3) and Section 2(6) and (7) of the Act. Concerning the unfair labor practices, thethird amended charge alleged in substance (1) that the respondenthad dominated and interfered with the formation of Rubber ProductMakers Association of Lake County, a labor organization, herein1 Seeinfra.17 N. L. R. B., No. 43.526 THE OHIO RUBBER COMPANY527called the Association, and had contributed financial and other sup-port thereto, (2) that the respondent had discriminated in regardto the hire and tenure of employment of 50 named employees 2 be-cause of their union membership and activity, and (3) that, by theaforesaid acts and by other acts, the respondent had interfered with,.restrained, and coerced its employees in the exercise of the rights.guaranteed in Section 7 of the Act.Upon the above charge and amended charges, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Eighth Region, issued its complaint against the respondent,dated August 28, 1939, together with notice of hearing, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the Act. Concerningthe unfair labor practices, the complaint alleged in substance (1)that the respondent dominated and interfered with the formationand administration of the Association and contributed financial andother support thereto; (2) that the respondent discriminated in regardto the hire and tenure of employment of 17 of the 50 employeesnamed in the third amended charge; 3 (3) that the respondent urged,,persuaded, and warned its employees to refrain from becoming orremaining members of the Union, and threatened them with dis-charge and other reprisals if they became or remained members ofthe Union; and (4) that, by the aforesaid acts and by other acts,the respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.By letter dated August 28, 1939, the Regional Director advised theUnion that his investigation of the charges that the respondent haddiscriminated against the remaining 33 persons named in the thirdamended charge 4 revealed that said charges were not supported, andthat, accordingly, no complaint would be issued thereon. In hisletter the Regional Director further informed the Union that, pur-suant to Article II, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, a review of his action in refusingto issue a complaint with respect to said charges of discrimination2See footnotes 3 and4,infra.3Millard Anderson,George Barstow,Clifford Baughman,Joe Bradshaw,Russell Brich-ford, Charles Brown, Wilson Brunson, Harry Fritchey, Fred Funk, Neil Greenaway, JohnGrant,George Hagenburger,Wallace Harandeen,Almond Hart,Rolyn Nida,Balsuzar Turk,Sylvester Williams.4 A. P. Adams, Mary Anderson, Robert Beck, Cecil Bird, Violet Brown, Leonard Bruner,Harold Centner, Bert Dayton, Anthony Long, Frank Mangano, Mike Manta, DominicMinadeo, Alfred Moore, Joyce Moore, Mike Pallak (Pollack), Doris Pike, Edward H. Reimer,Russell Rife,Thomas Roberts,Harland Rogers, E. Rosseum.James Rugnetta,EdwardSchneider,Lewis Schupp, Andrew Sivak, Friend Spencer, Betty Springer, Edward J.Thomas, Jesse(Jess)Turner,Eugene Vash, Betretha(Bethretha)Weigand, DallasWilliams, Gale(Gail)Williams. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight be obtained by filing within 10 days a request therefor withthe Board at Washington and filing a copy of such request with theRegional Director.On August 28, 1939, the respondent, the Union, the Regional Di-rector, and counsel for the Board entered into a stipulation in settle-ment of the case, subject to approval by the Board.On October 13,1939, the said parties entered into a further stipulation, amending.the first stipulation.The stipulation of August 28, 1939, providesas follows :Whereas upon a third amended charge dated August 8, 1939duly filed by Local #3 of the United Rubber Workers of Americaaffiliated with the Congress of Industrial Organizations, theRegional Director for the Eighth Region of the National LaborRelations Board on August 26th, 1939 refused to issue a com-plaint in respect to : A. P. Adams, Mary Anderson, Robert Beck,CecilBird,VioletBrown, Leonard Bruner, Harold Centner,Bert Dayton, Anthony Long, Frank Mangano, Mike Manta,Dominic Minadeo, Alfred Moore, Joyce R. Moore, Doris Pike,Mike Pollack, Edward H. Reimer, Russell Rife, Thomas Rob-erts,Harland Rogers, E. Rosseum, James Rugnetta, EdwardSchneider, Louis Schupp, Andrew Sivak, Friend Spencer, BettySpringer,Edward J. Thomas, Jesse Turner, Eugene Vash,BethrethaWeigand, Dallas Williams, and Gail Williams, per-sons named in the third amended charge, with a right of appealto review said refusal to issue a complaint, pursuant to theNational Labor Relations Board Rules and Regulations, Series 2,Article 2, Section 9, andWhereas, the above named persons have a right to appeal therefusal of the Regional Director to issue a complaint and havebeen so notified, this stipulation and agreement is expressly con-tingent upon the National Labor Relations Board sustaining therefusal of the Regional Director to issue a complaint in respectto those persons who do appeal, andWhereas upon the third amended charges filed by Local #3 ofthe United Rubber Workers of America, the National Labor Rela-tions Board, hereafter called the Board, by Oscar S. Smith, Re-gional Director for the Eighth Region as agent for the Board, act-ing pursuant to authority granted in Section 10 (b) of theNational Labor Relations Act, hereinafter called the Act, andacting pursuant to Rules and Regulations, Series 2, issued itsComplaint and Notice of Hearing on the 28th day of August 1939against Ohio Rubber Company. . 'THE OHIO RUBBER COMPANY529It is therefore stipulated and agreed,subject to paragraphXIII hereof, by and among the Ohio Rubber Company, herein-after called the Respondent,by Charles K. Arter its attorney, theUnited Rubber Workers of America, by S. H. Dalrymple its Presi-dent, and Local#3 of the United Rubber Workers of America, byC. T. Jones, W. D. Brown,J. J. Grant, and H. F. Fritchie, itsnegotiating committee,and Oscar S. Smith, Regional Director,and Bernard R. Bralove attorney for the Eighth Region, Na-tional Labor Relations Board, that:I.Respondent is a corporation existing under and by virtue ofthe laws of the State of Ohio and operates a manufacturing plantin the Village of Willoughby, Ohio.II.Respondent is engaged in the manufacture and distributionof rubber products at its plant in said Village of Willoughby,Ohio.III. In the twelve months preceding the date of this stipulationsaid Respondent purchased raw materials in excess of $1,000,000,more than 50 percent of which were obtained in states other thanthe state of Ohio.IV. Respondent in the twelve months preceding the date of thisstipulation sold finished products in excess of$1,500,000, approxi-mately 75 percent of which were sold or shipped to states otherthan the State of Ohio.V. TheRubber Product Makers Association of Lake County,a labor organization referred to in the complaint,disbanded anddisorganized and ceased to exist on or about March 24, 1939, andsurrendered and cancelled its contract with the Respondent, asevidenced by copy of letter addressed to Respondent by said Rub-ber Product Makers Association of Lake County dated March 24,1939 attached hereto, marked Exhibit "A" 5and made a parthereof, and said contract is now cancelled and of no force andeffect and will not be recognized by Respondent.VI.Wallace Harandeen and Wilson Brunson, referred to inParagraph VIII,subsection 2 (c) hereof have received substan-tially equivalent employment.Said Harandeen has been regu-larly employed since April 1936 and has earned Five ThousandThree Hundred Twenty Dollars($5,320.00) from then to the datehereof.If Harandeen had been employed by respondent duringthe period from April 1936 to date be would have earned ThreeThousand Four Hundred Twenty Five and Fifty-nine Hun-dredths Dollars(3,425.59).Said Brunson has been regularly em-ployed since April 1937 and has earned Two Thousand SevenHundred Seventy-five Dollars ($2,775.00) from then to the datee Said Exhibit A is hereinafter set forth as Appendix A to our Decision and Order. 530DECISIONS Or NATIONAL LABOR RELATIONS BOARDhereof.If Brunson had been employed by respondent during theperiod from April 1937 to date, he would have earned Two Thou-sand Seventy-four and Sixteen Hundredths Dollars ($2,074.16).VII. That all parties waive their right to a hearing in the abovenamed proceeding.The issuance of Findings of Fact and Con-clusions of Law by the Board is hereby waived. It is agreed thatthe Complaint, Notice of Hearing and third Amended Chargemay be filed with the Chief Trial Examiner of the NationalLabor Relations Board, together with this stipulation, and whenso filed may constitute the record in this case.VIII. This stipulation is subject to the approval of the Na-tional Labor Relations Board, and upon this stipulation being ap..proved by it, the Board may enter an Order to the followingeffect :1.The Respondent, its officers, agents, successors, and assigns,shall not :(a) Interfere with, restrain or coerce its employees in the exer-cise of their rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representa-tives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining, or other mutual aid orprotection as guaranteed in Section 7 of the National LaborRelations Act;(b)Discourage membership in United Rubber Workers ofAmerica, Local #3, or any other labor organization of its em-ployees' choosing by discriminating in regard to hire and tenureof employment or other term or condition of employment;(c)Dominate or interfere with the formation or administra-tion of any labor organization of its employees or contribute finan-cial or other support to any labor organization of its employees,and shall not give any force and effect to the contract of the Rub-ber Product Makers Association of Lake County.2.The Respondent shall take the following affirmative actionto effecuate the policies and purposes of the National LaborRelations Act :(a)Place each of the employees named in Exhibit B s attachedhereto upon a preferential list to be offered reinstatement to hisor her former or substantially equivalent work without prejudiceto any seniority or other rights or privileges previously enjoyedby each of them, as soon as work becomes available which eachis qualified to perform, and before any person not on respondent'spayroll as of August 28, 1939 is hired for such work, and beforeany person on respondent's August 28, 1939 payroll but in some6Said Exhibit B is hereinafter set forth as Appendix B to our Decision and Order. THE OHIO RUBBER COMPANY531other position is transferred to such work, if such transfer wouldresult in hiring any person not named on Exhibit D for the workfrom which the transfer was made.(b)Make whole said employees named in Exhibit B for anylosses of pay that each of them have suffered as a result of theirdischarge by it, by payment to each of them of the amount ofmoney set forth opposite his or her name on Exhibit B. Suchpayment shall be in full settlement of any claims for back payarising from their discharge.(c)Make whole Wallace Harandeen and Wilson Brunson(without reinstatement) for any losses of pay they have sufferedas a result of their discharge by it by payment to said Harandeenof the amount of Two Hundred Fifty-four and Ninety-two Hun-dredths Dollars ($254.92) and said Brunson of the amount ofSix Hundred Seventy-four and Seventy-nine Hundredths Dol-lars ($674.79).Such payments shall be in full settlement ofany claims for back pay arising from their discharge to the dateeach of them received substantially equivalent employment.(d)Post immediately, notices to its employees in conspicuousplaces within its plant in words and figures as set forth in Ex-hibit C 7 attached hereto and made a part hereof, and maintainsuch notices for a period of at least 30 consecutive days fromthe date of this Order.IX. In the event that an order of the National Labor Rela-tions Board is entered in accord herewith all parties consent tothe entry by any United States Circuit Court of Appeals of adecree enforcing an order of the National Labor Relations Boardin the above form, and Respondent waives its right to contestany application by said Board for the entry of such a decree.X. It is understood and agreed that all issues arising underthis complaint including claims for back pay up to and includingthe date hereof against the Respondent are hereby fully settledand composed.XI. Attached hereto and marked Exhibit D 8 is the agreementexecuted on the 28th day of August 1939 between the OhioRubber Company and United Rubber Workers of America, Local#3, for the purposes of settling the petition for investigationand certification of representatives filed by the United RubberWorkers of America, Local #3 on February 5, 1938.97Said Exhibit C is hereinafter set forth as Appendix C to our Decision and Order.Said Exhibit D is hereinafter set forth as Appendix D to our Decision and Order.aThe case referred to isMatter of The Ohio Rubber CompanyandUnited RubberWorkers of America,Local No.3,Case No.VIII-R-122.Since said representation casehas not been consolidated with the instant case,we shall make no order herein with respectthereto. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDXII. The entire agreement between the parties is containedwithin the terms of this stipulation and there is no verbal agree-ment of any kind which varies, alters, or adds to this stipulation.XIII. It is understood and agreed that in the event this stipu-lation is not approved by the National Labor Relations Boardas written, the provisions hereof including any and all waiversherein made shall be null and void and shall be without prejudiceto the respective claims of the parties hereto, and the partiesshall be relegated to the position they were in immediately priorto the execution hereof.The further stipulation of October 13, 1939, provides as follows :AMENDMENT TO STIPULATIONWhereas, on August 28, 1939, a stipulation was agreed uponand signed in the above entitled matter andWhereas, it is the desire of all parties to the above namedstipulation to correct one item contained therein and to add onefurther provision to the affirmative action required to effectuatethe policies and purposes of the National Labor Relations Act,It is therefore stipulated and agreed thatParagraph IV ofthe aforementioned stipulation should be corrected to read :"IV. Respondent in the twelve months preceding the date ofthis stipulation sold finished productsin excessof One MillionFive Hundred Thousand Dollars ($1,500,000.00), approximately75%of which were sold or shipped to states other, than the Stateof Ohio."It is further stipulatedand agreedthat there be addedto Paragraph VIII, Section 2, after Subsection (d), the follow-ing provision :"(e)Notify the Regional Director for the Eighth Region inwriting, within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply herewith."The entire. amendment to the stipulation between the partiesis contained within the terms of this amendment to stipulationand there is no verbal agreement of any kind which varies,alters or adds to this amendment to stipulation.On September 5 and 8, 1939, 16 10 of the 33 employees with respectto whose charges of discrimination the Regional Director on August28, 1939, had refused toissuea complaint, filed with the Boardrequests for a review of the said action of the Regional Director.10 Robert Beck,Bert Dayton,Frank Mangano,Mike Manta,Dominic Minadeo, AlfredMoore, Joyce Moore, Doris Pike, Mike Pollack (Pallak), Edward II. Reimer, Russell Rife,Harland Rogers, James Rugnetta, Andrew Sivak, Betty Springer, Jesse (Jess) Turner. THE OHIO RUBBERCOMPANY533On September 8, 1939, Wilson Brunson and Wallace Harandeen, twoof the employees named in the complaint, filed with the Board excep-tions to the stipulation of August 28, 1939, in settlement of the case,in so far as said stipulation provided for payment to them of backpay in amounts less than those 'set forth in the exceptions and in sofar as it failed to provide for the inclusion of their names in thepreferential list for reinstatement.After due consideration the Board found the requests for reviewand the exceptions to the stipulation to be without merit, and onOctober 21, 1939, the Board issued its order approving the stipula-tion, as amended, and making it a part of the record in the case.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is an Ohio corporation with a plant at Willoughby,Ohio, at which it is engaged in the manufacture and distribution ofrubber products.During the year ending August 28, 1939, the re-spondent purchased in excess of $1,000,000 of raw materials, of whichmore than 50 per cent were obtained in States other than the Stateof Ohio.During the same period, the respondent sold in excess of$1,500,000 of finished products, of which approximately 75 per centwas sold or shipped to States other than the State of Ohio.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulations, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that The Ohio Rubber Company, Willoughby, Ohio,its officers, agents, successors, and assigns :1.Shall not :(a) Interfere with, restrain or coerce its employees in the exer-cise of their rights to self-organization, to form, join, or assist labororganizations, to bargain collectively through represexitatives oftheir own choosing and to engage in concerted activities for the pur-pose of collective bargaining, or other mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act;(b) Discourage membership in United Rubber Workers of America,Local #3, or any other labor organization of its employees' choosing 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDby discriminating in regard to hire and tenure of employment orother term or condition of employment;(c)Dominate or interfere with the formation or administrationof any labor organization of its employees or contribute 'financial orother support to any labor organization of its employees, and shallnot give any force and effect to the contract of the Rubber ProductMakers Association of. Lake County.2.Shall take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Place each of the employees named in Appendix B upon apreferential list to be offered reinstatement to his or her former,or substantially equivalent work without prejudice to any seniority orother rights or privileges previously enjoyed by each of them, assoon as work becomes available which each is qualified to perform,and before any person not on respondent's pay roll as of August 28,1939, is hired for such work and before any person on respondent'sAugust 28, 1939, pay roll but in some other position is transferred tosuch work, if such transfer would result in hiring any person notnamed in Appendix B for the work from which the transfer was.made;(b)Make whole said employees named in Appendix B for anylosses of pay that each of them have suffered as a result of their dis-.charge by it, by payment to each of them of the amount of moneyset forth opposite his or her name on Appendix B. Such paymentshall be in full settlement of any claims for back pay arising fromtheir discharge;(c)Make whole Wallace Harandeen and Wilson Brunson (with-out reinstatement) for any losses of pay they have suffered as aresult of their discharge by it by payment to said Harandeen of theamount of Two Hundred Fifty-four and Ninety-two HundredthsDollars ($254.92) and said Brunson of the amount of Six HundredSeventy-four and Seventy-nine Hundredths Dollars ($674.79). Suchpayments shall be in full settlement of any claims for back pay aris-ing from their discharge to the date each of them received sub-'stantially equivalent employment;(d)Post immediately, notices to its employees in conspicuousplaces within its plant in words and figures as set forth in AppendixC attached hereto and made a part hereof, and maintain such noticesfor a period of at least 30 consecutive days from the date of thisOrder;(e)Notify the Regional Director for the Eighth Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith. THE OHIO RUBBER COMPANYAPPENDIX A535WILLOUGHBY, OHIO,March 4 . 1939.OHIO. RUBBERCOMPANY,Willoughby, Ohio.GENTLEMEN : On March 16, 1939 at a called meeting of the Boardof Trustees of the Rubber Products Makers' Association of LakeCounty it was determined by the four trustees and the secretary ofthe association who attended, to disband the association and to re-linquish, on the part of the employees of the Ohio Rubber Companywho are represented by the Rubber Products Makers' Associationof Lake County as their bargaining agent, all rights which we mayhave under an agreement dated October 8, 1937 between the OhioRubber Company and its employees, which agreement covers work-ing conditions, rates of pay, hours of labor, holidays, and vacationswith pay.The undersigned, as Secretary-Treasurer of the RubberProducts Makers' Associatioh,^has also been directed by the President,Ward J. Artlip, to surrender the contract.This is to advise you that there are now no members of the associa-tion who are paying current dues; that the undersigned has calledseveral meetings of the trustees where notice was given to all trustees;that at such called meetings during the last six months at no timehas a quorum of trustees congregated to do business; that noticewas given to the trustees for the meeting which was called March 16,1939 and that only four trustees attended.Under the circumstancesthe trustees who did attend felt that they were empowered to dis-band the association, to surrender their charter to the Secretary ofState, and to relinquish on behalf of the association and the em-ployees represented by it all of their rights as employees under thewritten agreement with the Ohio Rubber Company as their employer.We realize that the agreement creates certain rights in the OhioRubber Company, as employer, which the company may or may notwish to relinquish, but we -are serving notice on the company thatwe have ceased actually to function; that there is no money. in ourtreasury; that no meetings have been held of the members of theassociation and that the Board of Trustees has ceased to function.We submit to the company that their rights under the contract areprobably unenforceable because the association has actually ceased toexist.We should like to have the company notify the associationwhether or not the action taken on March 16, 1939 is. sufficient actionto satisfy the company and :whether the company on its part iswilling to release the association from obligation under the agree-ment which is hereby surrendered.247384-40-vol. 17--35 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am enclosing herewith the original agreement signed by both theRubber Products Makers' Association of Lake County and the OhioRubber Company. 'Very truly yours,RUBBER PRODUCTSMASERS' ASSOCIATION,By (S) E. G.GUTHRIE,Secretary-Treasurer.'This is a true and certified copy of original letter addressed to theOhio Rubber Company, March 24, 1939.(S)E. G. GUTHRIE,Secretary-Treasurer.APPENDIX BNameAmount-BalsuzarTurk-----------------------------------------$850.75Neil Greenaway----------------------------------------365.50Fred Funk--------------------------------------------687.75Charles Brown-----------------------------------------1,025.76Russell Brichford---------------------------------------675.25Joe Bradshaw------------------------------------------510.75Clifford Baughman-------------------------------------259.00George Barstow----------------------------------------815.25Sylvester Williams--------------------------------------11225.00Rolyn Nida------------------- -------------------------NoneAlmond Hart------------------------------------------273.00George Hagenburger------------------------------------282.00John Grant --------------==----------------------------373.00Harry Fritchey-----------------------------------------373.00Millard Anderson---------------------------------------273. 00APPENDIX CNOTICE To ALL EMPLOYEESPursuant to agreement by and among ' the 'Ohio Rubber Com-pany,Local #3, United Rubber Workers of America, and OscarS. Smith, and Bernard R. Bralove, Regional Director and Attorneyrespectively, for the National Labor Relations Board, Eighth Re-gion, a final settlement of, all charges and petitions involving thiscompany and previously filed with the National Labor RelationsBoard has been effected.In accordance with said agreement and Order of the Board enteredthereon, this company wishes to advise you that it will not : THE OHIO RUBBERCOMPANY537(1) Interfere with, restrain or coerce you in the exercise of therights guaranteed to you by Section 7 of the National Labor RelationsAct,(2)Dominate or interfere with the formation or administrationof any labor organization of its employees or contribute financial.or other support to any labor organization of its employees,(3)Discourage membership in the United Rubber Workers ofAmerica, Local #3, or any other labor organization of its employees'choosing by discriminating in regard to hire or tenure of employ-ment or other term or condition of employment.THE OHIO RUBBER COMPANY,By,President.APPENDIX DUNITEDSTATES OF. AMERICABEFORE THE NATIONAL LABOR RELATIONS BOARD,EIGHTH REGIONCase No. VIII-R-122'IN THEMATTEROF THE OHIO RUBBER COMPANY AND UNITED RUBBERWORKERS or AMERICA, LOCAL No. 3,AFFILIATED WITH THE CIOAGREEMENTThis Agreement, made and entered into this 28th. day of August,1939, by and between The-Ohio Rubber Company, hereinafter calledthe company, and United Rubber Workers of America, Local No. 3,hereinafter called the union,Witnesseth : That,Whereas, on February 5, 1938, a Petition for Investigation andCertification of Representatives Pursuant to Section 9 (c) of theNational Labor Relations Act.was filed with the Regional Directorfor the Eighth Region for the National Labor Relations Board bythe union, alleging that a question as to representation existed inrespect to certain employees of the company; and -Whereas, conferences have been held on this matter between repre-sentatives of the company, of the union, and agents of the :Board;Now, therefore, for the purpose of determining whether or not amajority of the employees within the bargaining unit hereinafterdescribed have designated the union as their representative for thepurpose of collective bargaining with the company;It is hereby agreed : That,1.The hourly paid production and maintenance workers employedby the company at its Willoughby, Ohio plant, exclusive of super- 5 38DECISIONS OF NATIONAL LABOR -RELATIONS BOARDvisors, chemical workers and students, constitute an appropriate unitfor the purposes of collective bargaining.2.A committee composed of the Regional Director for the NationalLabor Relations Board, Eighth Region, or agent designated by him,a representative of the company, and a representative of the unionshall make a comparison of union membership records and/or signa-tures on authorization cards with the payroll and/or employmentrecords of employees of the company appearing on the payroll forpayroll period ending June 12, 1939 and within the unit abovedescribed.3.The company upon request will make available to the RegionalDirector, or agent designated by. him, for the use of the above com-mittee, such payroll and/or employment records as the RegionalDirector deems necessary for said comparison and will in additionthereto submit to theRegionalDirector within five days after theapproval of this agreement a certified list of all employees withinthe above described unit and whose names appear on the abovedesignated payroll.4.The union will make available to the.Regional Director, or agentdesignated by him, for the use of the above committee, such member-ship records, and/or authorization cards as the Regional Directordeems necessary for said comparison.5.After the completion of the said comparison the Regional Direc-tor shall prepare and serve upon the parties hereto a report describingthe manner in which the comparison was made and setting forth thefindings of the committee.6.If the comparison shows that a majority of the employees inthe unit above described desire representation by the union, thecompany will, upon request, bargain collectively with the union asthe exclusive representative of all the employees in said unit in respectto rates of pay, wages, hours of employment and other conditions ofemployment, and if an understanding is reached on any such matters,and if requested by the union to do so, will embody such understandingin a written signed agreement.THE OHIO RUBBERCOMPANY,By (S) CHARLESK. ARTER.UNITED RUBBERWORKERS OF AMERICA, LOCAL No. 3,By (S) CHARLES T. JONES.Approved this 28th day of August, 1939.(S)OSCARS.,SMITH,Regional Director, Eighth Region,National Labor Relations Board.